Citation Nr: 1626685	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-42 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lumbar spine (low back disability), including as secondary to the service-connected right and left knee disabilities.  


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 
INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from June 1964 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied reopening service-connection for a low back disability.  

In a March 2014 decision, the Board reopened service connection for the low back disability, and remanded the appeal to obtain VA treatment records and a VA examination and opinion regarding the etiology of the low back disability.  As discussed below, this decision grants service connection for the low back disability; therefore, no discussion of substantial compliance with the prior Board remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran has current arthritis of the lumbar spine. 

2.  The degenerative arthritis of the lumbar spine was caused by the service-connected right and left knee disabilities.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative arthritis of the lumbar spine, as secondary to the service-connected knee disabilities, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for degenerative arthritis of the lumbar spine.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For a chronic disease, such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  

Service Connection for Arthritis of the Lumbar Spine 

The Veteran generally contends that the low back disability began in service when the Veteran was being recertified in paratroop training, and he jumped from a 50 foot tower and injured his back.  The Veteran testified that the pain in his back subsided, but he still sought treatment the next day.  The Veteran testified he would continue to get intermittent periods of back pain after that jump and after service separation.  See February 2011 Board hearing.  Alternatively, the Veteran contends that the current low back disability is related to the service-connected right and left knee disabilities.  See February 2016 correspondence, see also July 2015 E.R. medical opinion.  

Initially, the Board finds that the Veteran has a current diagnosis of degenerative arthritis of the back.  In April 2007 and March 2014, the Veteran was afforded VA examinations, and both VA examiners diagnosed degenerative arthritis of the lumbar spine.  Furthermore, review of VA and private treatment records show treatment for a low back disability. 

Resolving reasonable doubt in favor of the Veteran, the Board next finds that the current lumbar spine disability is causally related to the service-connected right and left knee disabilities.  In July 2015, the Veteran submitted a letter from his treating VA physician.  At that time, the treating VA physician stated that the Veteran was experiencing progressively worse symptoms of the left knee disability and additionally had a symptomatic right knee, both which cause limited ambulation and an altered gait.  The VA physician opined that it was at least as likely as not that the service-connected right and left knee disabilities have caused the low back disability, based on the observation of the progression of the Veteran's symptoms, and the symptomatic response to past and current treatment.  

The Board affords this opinion high probative value.  The treating VA physician based the opinion on review of the Veteran's medical history and provided a full rationale for the opinion.  Furthermore, while the Veteran was afforded VA examinations in April 2007 and March 2014, the VA examiners only provided opinions regarding direct service connection, and there is no other contrary opinion regarding secondary service connection of record.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the low back disability is related to the service-connected right and left knee disabilities; thus, the criteria for service connection for the low back disability secondary to the service-connection right and left knee disabilities have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a secondary basis, all other theories of service connection, including direct and presumptive service connection, have been rendered moot.  	 38 U.S.C.A. § 7104 (West 2014). 


ORDER

Service connection for degenerative arthritis of the lumbar spine is granted.  



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


